DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection over Figulla et al. US 9161758 in view of Maguire et al. US 2017/0354421 in view of Carman et al. US 2014/0249620. 
Figulla et al. teaches a first insert which may be placed on the inner or outside of the disk, and a second insert which may be placed on an exterior of the disk (column 14, line 52-column 15, line 3).  Maguire et al. teaches an occlusion device having a first and second disk (figure 18), a membrane 104 being fixed within any of the bulbs and attached to an inner surface (paragraph 0056, figure 2).  
Applicant’s arguments with respect to claim(s) 8-13 have been considered but are moot because the new ground of rejection over Peterson et al. US 2003/0057156, in view of Figulla et al. US 9161758, in view of Carman et al. US 2014/0249620.
Figulla et al. discloses an occlusion device having a support structure being made of various materials, such as nitinol braiding wire having shape memory, or another material having shape memory and being biodegradable (column 6, lines 38-45) as it is known to include a biodegradable shape memory to degrade in physiological conditions once placed within the body at a controllable or adjustable rate (column 11, line 64-column 12, line 41) without having to be removed from the body.



Claim Objections
Claim 3 objected to because of the following informalities:  lines 1 and 2 recite the limitation “the Nitinol thin-film micromesh” and should be changed to “the first Nitinol thin-film micromesh” in lines 1 and 2.   Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner surface of the first disk" in lines 17 and 18.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the inner surface of the second disk" in lines 20 and 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are dependent upon claim 1. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 discloses the first micromesh being attached to an outer surface of the first portion of the first disk, and the second micromesh being attached to an outer surface of the third portion of the second disk.  However, the amendment to claim 1 now includes language wherein the first and second micromesh are attached on an inner surface of the first disk and second disk, respectively.  The specification fails to describe a first and second micromesh membrane 325 and being attached at the inner surface (claim 1) and additionally the outer surface (claim 4) of the first and second disk.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figulla et al. US 9161758 in view of Maguire et al. US 2017/0354421 in view of Carman et al. US 2014/0249620.

the first disk including a first portion extending radially from a central point at one end of a wire mesh to a first outer radius, and a second portion tapering from the first portion at the first outer radius to a first inner radius less than the first outer radius, wherein the first outer radius is a largest radius of the first disk and is located at a center of the first disk (see annotated figure 19 below),
the second disk including a third portion extending radially from a central point at an opposite end of the wire mesh to a second outer radius, and a fourth portion tapering from the third portion at the second outer radius to a second inner radius less than the second outer radius wherein the second outer radius is a largest radius of the second disk and is located at a center of the second disk (see annotated figure 19 below), and
wherein the waist portion is configured to taper from the first inner radius to a narrower central portion across the opening of the heart and to taper out from the narrower central portion across the opening of the heart to the second inner radius (see annotated figure 19 below);
a first membrane disposed within the first disk and attached to at least a portion of the inner surface of the first disk (occlusion device may have at least one insert 120 or 130 arranged in or on the first disk, or proximal retention region, column 14, line 52-column 15, line 3), and a second membrane extending across at least the fourth portion of the second disk (occlusion device may have at least one insert 120 or 130 being placed on the second disk, or distal retention region; column 14, line 52-column 15, line 3).

    PNG
    media_image1.png
    635
    681
    media_image1.png
    Greyscale

Figulla et al. discloses a variety of materials for the membrane (column 14, line 65 – column 15, line 3), but fails to disclose the first membrane and the second membrane being a Nitinol thin-film micromesh, or the second micromesh being disposed within the second disk and attached to at least a portion of the inner surface of the first disk. 
Maguire et al. teaches an occlusion device having a first and second disk (figure 18, paragraph 0056, occlusion device may have a plurality of disks or bulbs, including 2, 3, 4, 5, 6 bulbs), a thin metallic film membrane 104 (paragraph 0039) which can be fixed within any of the bulbs, all of the bulbs, or a combination of the bulbs (paragraph 0056) and attached to an inner surface (figure 2, with support portion 106) the membrane being expandable to extend across the mesh support structure and block passage of fluid from a proximal and distal end of the occlusion device and increase a thrombogenic response (paragraph 0039-0040).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Figulla et al. with a membrane insert disposed within the first and second disk, as taught by Maguire et al. as it is known in the art to provide an expandable mesh structure within a disk for blocking fluid from a proximal to distal end, additional inserts may be used as desired to provide additional blocking of blood flow and increase a thrombogenic response (paragraph 0039), and made of Nitinol thin-film micromesh, as taught by Carman et al., as a known membrane material to allow for a low profile device while still maintaining hyperelastic properties and sufficiently reducing flow.
Regarding claim 2, Figulla et al. discloses the waist portion joining the second portion at the first inner radius and the fourth portion at the second inner radius (see annotated figure 1 above).
Regarding claim 4, Figulla et al.  in combination with Maguire et al. and Carman et al. discloses the first Nitinol thin-film micromesh (Carman et al., thin film Nitinol sheets 30, 62) being attached to an outer surface of the first portion of the first disk (Figulla et al. discloses the occlusion device may have at least one insert 120 or 130 arranged in or on the first disk, or proximal retention region; column 14, line 52-column 15, line 3), the micromesh having a shape corresponding to the outer surface of the first portion and covering the first portion (for example, Figulla et al., as insert 120 as shown in alternative occlusive device 100 and 
Regarding claim 5, Figulla et al. discloses the support structure being a Nitinol alloy wire mesh (column 6, lines 38-42).
Regarding claim 6, Figulla et al. in combination with Carman et al. discloses the first Nitinol thin film micromesh comprising at least one two-dimensional fenestrated thin-film micromesh, at least one three dimensional fenestrated thin-film micromesh, or both; and the second Nitinol thin film micromesh comprising at least one two-dimensional fenestrated thin-film micromesh, at least one three dimensional fenestrated thin-film micromesh, or both (Figulla et al. discloses the occlusion device may have at least one dimensional insert 120 or 130 arranged in or on the first disk, or proximal retention region, and the second disk, or distal retention region; column 14, line 52-column 15, line 3; Carman et al. discloses the inserts being Nitinol sheet inserts 30, 62, paragraphs 0056, 0064).
Regarding claim 7, Figulla et al. in combination with Carman et al. disclose a first and second fenestrated thin-film micromesh, wherein the at least one fenestrated thin-film micromesh has a thickness of between 2 and 20 microns (Carman et al. paragraph 0078) and a variety of fenestration or pore dimension patterns (Carman, et al. for example, paragraphs 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Figulla et al. in combination with Carman et al. with the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. US 2003/0057156, in view of Figulla et al. US 9161758, in view of Carman et al. US 2014/0249620.
Regarding claims 8-12, Peterson et al. discloses a device for occluding left arterial appendage (paragraph 0038), comprising: a left atrial appendage closure having a support structure 1200 configured to engage an interior wall of the left atrial appendage 910 (figure 8b), wherein the support structure comprises a plurality of struts extending radially from a center to a distal portion (see annotated figure 8b below) to form a substantially hemisphere shape (figure 8a, 8b) and wherein the struts connect at a single termination point (braid device structure 1200 may be tied, crimped, or banded together at the proximal structure ends with bands 810, paragraph 0060), the distal portion of each strut being configured to engage the interior wall of the left arterial appendage 910 (figure 8b), the distal portion of each strut is configured to engage the interior wall of the left atrial appendage (figure 8b, atrial appendage 910), the support structure 1200 being a Nitinol allow frame (paragraph 0067, structure 1200 

    PNG
    media_image2.png
    254
    353
    media_image2.png
    Greyscale

Peterson et al. discloses a support structure being made of a nitinol wire (paragraph 0059), and having a membrane extending across an opening of the left arterial appendage (for example, figures 8a, 8b), but fails to explicitly disclose the support structure being composed of a bioabsorbable metal or polymeric material that is absorbed, degraded, dissolved, or otherwise fully broken down after a predetermined amount of time, or the cover membrane being a fenestrated Nitinol thin-film micromesh sheet.

Carman et al. teaches an occlusion device for closing an opening in a heart (paragraph 0062, 0064) having a support structure (figures 1, 3; stent 20 or members, 64, 66, paragraphs 0056, 0064) and a fenestrated membrane extending across the support structure (thin film Nitinol sheets 30, 62) to occlude an opening (paragraphs 0056, 0064), the membrane being fenestrated thin-film Nitinol sheets provide thin film structures that allow for low profile and hyperelastic structures with decreased device size while still reducing flow (paragraphs 10, 19, 20), the fenestrated thin-film micromesh cover comprises a two-dimensional fenestrated thin-film mesh micromesh sheet (Nitinol sheets 30, 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peterson et al. with a support structure comprising a bioabsorbable metal or polymeric material, as taught by Figulla et al., so that the structure once placed within the body can be that is absorbed, degraded, dissolved, or otherwise fully broken down after a predetermined amount of time in a controlled manner without having to be removed from the body, and a membrane cover made of Nitinol thin-film micromesh, as taught by Carman et al., as a known membrane material to allow for a low profile device while still maintaining hyperelastic properties and sufficiently reducing flow, and provide the support structure and cover membrane with a substantially hemispherical or dome shape as appropriate to be placed within and occlude the left atrial appendage.
2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peterson et al. in combination with Carman et al. and Figulla et al. with the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771